APPENDIX A




   4161
4162   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4163
4164   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4165
4166   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4167
4168   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4169
4170   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4171
4172   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4173
4174   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4175
4176   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4177
4178   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4179
4180   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4181
4182   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4183
4184   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4185
4186   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4187




  APPENDIX B
4188   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4189
4190   GONZALEZ v. ARIZONA
GONZALEZ v. ARIZONA   4191